 GREAT LAKES STEEL DIVISION 253 Great Lakes Steel Division, National Steel tion and Julie Smith. Case 7 -C A -14221 September 20, 1978 DECISION AND ORDER BY CIIAIRMAS F MEMBERS PEI'OELLO AI'OD MURPHY On June 15. 1978, Administrative Law Judge John C. Miller issued the attached Decision in this ceeding. Thereafter. the General Counsel filed tions and a supporting brief. Pursuant to the provisions of Section 3(b) of the National Labor Relations Act. as amended. the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the record and the tached Decision in light of the exceptions and brief and has decided to affirm the rulings, findings. and conclusions1 of the Administrative Law Judge and to adopt his recommended Order. ORDER Pursuant to Section IO(c) of the National Labor Relations Act, as amended. the National Labor tions Board adopts as its Order the recommended der of the Administrative Law Judge and hereby ders that the complaint he. and it hereby is, dismissed in its entirety. 1 While we do nol rely upon the AdminiStrative Law Judge's conclusion thai Supervisor Shinavier .. was irked by .. and .. resented .. the assignment of two women. Smtth and Constant, as bnckla)·ers helpers, we agree with htS ultimate conclusion that the diScipline of Smith was not discnminatonly motivated hy Smith's intra union or other protected concerted activities. DECISION SrATEMENT oF THE CASE J<JHN C. MILLER, Administrative Law Judge: This case was heard in Detroit. Michigan. on January 16-18. 1978, based upon a complaint issued on September 7. 1977, ing that the Respondent discriminated against Julie Smith, an individual. because she exercised Section 7 rights by porting certain individuals in intraunion elections and gaging in other protected activities. in violation of Section 8(a)( I) of the Act. Upon the entire record in this case. including my vation of the witnesses and their demeanor. I make the lowing findings: FINDINGS 01' FACT I. JURISDICTIO!'-i The Respondent, Great Lakes Steel Division, National Steel Corporation, is a corporation with its principal office 238 NLRB No. 38 and place of business in the City of Ecorse, Michigan. It also maintains an installation known as Zug Island which is located m River Rouge. Michigan. The Respondent, at all times material herein, has been engaged in the ture. sale. and distribution of steel and finished steel ucts. and during the year ending December 31, 1976. a resentative period. Respondent purchased and caused to he delivered to its Zug Island, Michigan, installation, ore. coke. coal and other goods and materials valued in excess of $1 million of which over $50,000 of such materials were from points located outside the State of Michigan. larly, products valued in excess of $50,000 were shipped to points outside the State of Michigan. The complaint alleges, Respondent concedes, and on the basis of the above facts. I find that the Respondent is and at all times material was an employer engaged in commerce within the meaning of tion 2(6) and (7) of the Act. United Steelworkers of America. AFL-CIO. is and at all times material has been, a labor organization within the meaning of Section 2(5) of the Act. II. THE All EGI:D AIR I.AROR PRAC riCES A. Background The Employer here is alleged to have engaged in ties that interfered with. restrained. or coerced employees in their Section 7 rights in violation of Section 8(a)( I). Such allegations primarily involve employee Julie Smith who was active in handbilling employees on company property ing a period from October 1976 to August 19, 1977, ing union elections at the International and local union els. She campaigned actively for Sadlowski for International president and for Stitt as vice president of the local union and distributed literature thereon. She also thored an article about employment conditions for women which was published in the local union paper. and served as a union steward for a period of her employment. Respondent is a steelmaking plant and one of the tie' here involved is the one at Zug Island, River Rouge. Michigan. Respondent's main plant at Jefferson Avenue. Ecorse. Michigan. is also involved. Respondent's Zug land facility includes blast furnaces, ore docks. and related steelmaking facilities. The general labor department. which furnishes labor to other departments of the plant, has proximately 170 employees and a turnover rate of mately 400-500 people every year. The turnover in many cases is the result of employees transferring into other sions of the plant. As part of its function, the general labor department assigns employees daily and sometimes hourly and ofttimes by request to areas where they are needed to assist m some work project. As a consequence. employees from general labor are assigned to various locations throughout the Zug Island facility. sometimes working der a labor department foremen or foreman from another department for indefinite periods ranging from several hours to several days, depending on the particular job signment. In essence the employees of the general labor department are a mobile. floating workforce who may he assigned anywhere throughout Respondent's Zug Island cilities.  254 DECISIONS OF NATIONAL LABOR RELATIONS BOARD B. Specific A /legations lnw)/l>ing Employee Julie Smith The allegations involving Smith concern the period after she transferred into the general labor department on or about February 7, 1977. Paragraph II of the complaint specifically alleges that Respondent discriminated against employee Julie Smith cause of her exercise of her Section 7 rights in the following respects: (1) On or about March 19, 1977, Respondent, by man Shinavier, wrote up an activity report on Julie Smith. (2) On or about March 31. 1977, Respondent, by man Burggrave, wrote up an activity report on Julie Smith. (3) On or about April4, 1977, Respondent, by Foreman Burggrave, disciplined Julie Smith by sending her home prior to the end of her shift. (4) On or about July 10, 1977, Respondent, by Foreman Shinavier, gave Julie Smith a 2-day suspension. Each of the above allegations will be dealt with in chronological order herein. With respect to ( 1) above, Labor Foreman Shinavier wrote up an activity report (G.C. Exh. 3) after discussing with Julie Smith the fact that she had been in an rized area on March 19, 1977. The conversation between Smith and Shinavier occurred in the foreman's office on March 20, 1977. It is undisputed that the "activity report" was an item submitted to her file marked "No action-file only," and that she received no discipline other than the oral warning and the activity report. Smith admitted she was in the Sinter plant. an unauthorized area, talking to some employees for about 15 minutes while they were forming their duties. The record also discloses that Smith had attended a safety meeting prior to the event. in which Foreman Burggraves discussed and warned about ing through the plant and leaving an assigned work area. Union Steward Fred Jafolla testified that staying out of unauthorized areas is emphasized by management for safety reasons. Since Smith was concededly in an rized area, I find no basis for concluding that the minor disciphne effected was discriminatorily motivated. Item (2) above involves another activity report (G .C. Exh. 7) dated March 31. 1977, written on Julie Smith by Foreman Burggrave. Foreman Burggrave discussed with her the fact that supervisory personnel in departments other than labor reported that she was wandering around the plant in unauthorized areas. Specifically, Frank Kent, eral foreman of the furnace department, inquired of grave whether he had "enough work to keep your people busy" after asking Smith to leave the B-2 furnace stove room. The B-2 furnace room is described as the control room where instruments for controlling the furnaces are located. Such area is unauthorized for employees of the labor department. While Smith testified she was in the B-2 stove shanty, I credit Kent's testimony that Smith was in the instrument control room and not in the B-2 stove shanty, which is a restroom for employees. Moreover. Smith did not deny or otherwise contradict Kent's mony. Smith at the time was assigned to work on the A-1 furnace and claimed that she went to the B-2 furnace by traveling through the C-2 furnace area which was closed down because of construction work being done by outs1de contractors. Labor department employees have been structed to stay away from all construction areas unless of course their particular assignment required it. Where side contractors were involved, labor department ees were not normally assigned to such construction areas. Just prior to the incident, Smith had been working with bricklaver Rayford as a bricklayers helper and their JOb was interrupted b)· a cast of molten steel. As a result both ford and Smith had to wait and Smith. along with Rayford, departed to get coffee. While Rayford was apparently in the B-2 furnace area he was not in B-2 stove (control) room nor was he seen by Foreman Kent and asked to leave. Smith stated credibly that Rayford knew and had no objection to her getting coffee. While Rayford was not a supervisor. Smith was his helper and subject to his direction and trol. While Rayford knew and authorized her leaving her assigned work -area to get coffee, there is no evidence that he specifically knew or authorized Smith to go to the B-2 control room for the coffee. While Rayford was not ten up" or reprimanded as was Smith. some obvious tinctions exist.' Rayford was not seen in the B-2 furnace control room nor was he asked to leave by Foreman Kent as Smith admittedly was. Second, the fact that Smith was in an unauthorized area is undisputed and the complaint made as to Smith originated not from a foreman in general labor but a foreman from another department. Lastly, though Smith was "written up" or reported. she received no other discipline. In view of the fact that Smith, although on a legitimate break from work, was in an unauthorized area, was ported by a foreman of another department and received relatively minor discipline for a second infraction. I find insufficient evidence to establish that she was purposedly being harassed because of her concerted or union activities. Accordingly. this allegation will be dismissed. Item (3) above alleges that Foreman Burggrave was criminatorily motivated when he suspended and sent Smith home prior to the end of her shift on or about April4. 1977. Smith testified that after finishing lunch in the labor shanty on April4, 1977, she had time before reporting back to her worksite on the road opposite C-3 and B-2 furnaces, and went to the A-1 furnace area to talk to friends. In the interim, Foreman Burggrave was trying to find her to give her a new assignment as elevator relief. Credible testimony by labor employee Karen Arthur and bricklayers helper Don Shotts established that employees are to be in the bor shanty at the end of lunch in the event job ments are necessary. Burggrave credibly testified that when he located Smith at her worksite, he wanted an explanation for her absence from the labor shanty and that Smith edly responded, stating, "[L]ook, you don't tell me where to eat. when to eat. where to go and where I cannot go." At that point Burggrave sent her home for tion. Smith denied any insubordination but conceded she had a "long involved conversation" with Burggrave over the matter. However, employee Karen Arthur who was 15 feet awav from the incident in question described the as "loud voices" yelling at each other. Accordingly, ' Resp. Exh. 8 does establish that Rayford suhsequently recetved a 5·day suspension for being out of his asstgned work area on or about July 20. 1977.  GREAT LAKES STEEL DIVISION 255 I cannot credit Smith's version of the incident. Burggrave's testimony is credited. In this context the question arises whether Smith's tions warranted the discipline or whether Burggrave's tion in sending her home was prompted hy other than her insubordination and absence from the labor shanty. In view of the credited testimony. I find that Smith's reaction d1d amount to insubordination and that Burggrave's action m sending her home was not discriminatorily motivated. cordingly, this allegation will also he dismissed. The fourth allegation concerns Smith's 2-day suspension on July 10. 1977. hy Foreman Shinavier. The actual sion was decided hy General Foreman J. Snipes in the labor relations department. The incident precipitating the sion involved the repair of a furnacerunner-between ings of molten steel. According to Foreman Shinavier. he specifically asked Julie Smith to move a bottom block and to slide it down to the bricklayer for insertion in the bottom of the runway as part of the repair work. Smith refused. stating the blocks were too heavy and she could not do this work. Smith denies refusing to do the work. It is conceded that the bottom block in question was moved h>y Williams. a male bricklayer who was also assisting on the job. In th1s particular repair job. there were three bricklayers and three helpers with Shotts. Smith, and another female. Constant. who performed as helpers. Constant was also written up because of her refusal or physical inability to move a tom block or to carry a large bucket of mortar or "mud" as it was commonly called. General Counsel's Exhibit 4 and Respondent's Exhihll 7 were activity reports or "writeups" on Smlth and Constant. respectively. fnr their refusal and/or inability to do the jOb. With respect to Smith. General Counsel's Exhibit 4 cluded the following comment hy Shinavier: "In my ion, Julie Smith is physically unable to perform the duties of a bricklayer helper." Constant's writeup contained a similar comment. Shinavier cred1hly testitled that repair work on a furnace must he done rapidly and etliciently and must often he done between pourmgs of steel. Respondent thus contends that the "'writeup" was laying the groundwork for disqualifying both Smith and Constant for physical inability to perform as a bricklayers helper m furnace repair work. Shinavier testified that the bottom block he asked Smith and stant to move weighed approximately 145 to 150 pounds. The mere fact that Shinavier ordered Smith and stant to perform heavy lifting jobs, which he was edly aware neither was physically capable of performing without assistance. leads me to conclude that Shinavier was irked hy the assignment of two women as bricklayers ers and was attempting to test their ability to handle the jOb. It is pwhahly true that Shotts. a male bricklayers helper, and Shinavier were resentful of Smith and stant's assignments involving furnace repa1r because to the extent they were not capable of performing the work hy themselves, someone else would he required to do the work or to assist them. It may well he that both women were phys1cally ble of pert(Jrming all the prescribed jOh functwns of a layers helper or furnace repair jobs and that some of the men. particularly Shotts and Shinavier. resented that L1ct. I find that inasmuch as both Smith and Constant were the subjects of "writeups," Shinav1er's actions were not inatorily motivated by Smith's intraunion or other certed activiues hut that Shinavier in fact was attempting to get these two women disqualified from 
future assignments as bricklayers helpers on furnace repair jobs because of physical inability to perform all their job functions. ingly, this allegation shall also he disnmsed. C. Allegations ol Inter/'erence With Lmplorees' Distributions oj'.\fatcrials Paragraphs 9 and 10 of the complaint allege that on m about August 16. 1977. Respondent through Joe Scott. its agent, interfered with employees' rights hy takmg down the automobile license plate numbers of employees engaged in distribution of literature. Smith testified that on August 16, 1977, she and several other employees drove into a company parking lot and gaged in distribution of pamphlet material urging support for Mr. Sutt as vice president of Local 1299 in a local tion scheduled for August 19. 1977. She stated that as they were leaving the area she noted the security guard ently writing down the license plate numbers of the ees who had distributed the l!terature. She conceded that she did not know exactly what the guard was writmg as they left the parking lot. It is undisputed. however. that no discipline or report was made as to her or nther indiv1duals and that neither the company nm th.: l 'nion took any type of action against her and her fellow d1strihutors. Even assuming that I were tn nmclude that the secunty guard. out of an abundance of caut10n. took down license numbers of employees temporarily lll the parkmg area I(Jr distribution of literature. that act alone. without more. is insufficient to establish interference with employees' bution nghts. It clear that distnhution of hterature after notice to and prior appwval hy the Respondent's labor partment continued on a number of nccaswns without terference hy the Respondent. Moreover. Joe Scott. a rity guard. allegedly involved in the license taking. credibly denied takmg license numbers. In the circumstances related I find no interference With employees' distnhution and/m Section 7 rights and I shall dismiss this allegatwn of the complaint. D. Concluding Findings While I have treated each allegation in turn. I have also considered the cumulat1ve effect of such mcidents and whether obJeCtive evidence exists that Juhe Smith was singled out for "special" treatment because of her protected activities. While I do not doubt that Julie Smith 1s of the he lief that she was so harassed because of her act1v1ties, the objective eviJence does not so estahhsh. It is clear that Sm1th was m fact in unauthorized areas on a number of occasions; that other indiv1duals were in fact disciphned for s1milar nmduct:' that Respondent's facilit>y hy the nature of 'Rcsr E'h" 8 f'tahl!Shes that some 26 mJI\JJuals In the General Labor Department rccel';eJ ... orne type 10 1977 for hemg tlff thetr sJgncJ JOh.:-. and thJI JJ\Ciplme 1ndudeJ ... u.,.pen:-.Jnn.-. (lf v. ntten  256 DECISIONS OF NATIONAL LABOR RELATIONS BOARD its steelmaking operations, has inherently dangerous area such as blast furnaces and ore dock areas: that although an "activist" in the best sense of the word, Smith was not tled to special privileges to visit and talk to friends in thorized areas. Moreover, I am satisfied that rules against being in unauthorized areas were well publicized and were in effect not only to control a mobile labor force but as safety precautions to protect both individuals and the pany from any form of industrial accident or inJury. The incident closest to being discriminatory in nature was Foreman Shinavier's writeups or reprimands of Smith and Constant for their refusal or inability to do the work of bricklayers helpers. If in fact both Smith and Constant were physically incapable of performing certain tasks as layers helpers. the 
Respondent's actions here in suspending them (thereby causing a loss of pay) because of physical inability appears questionable at best. Certainly. there is a basis for their reclassification to jobs that they can perform but whether suspension is a necessary part of that cation is doubtful. Because both Smith and Constant were so penalized, I am satisfied that such incident was not mo-tivated by Smith's engaging in protected concerted ties. CoNcLUSIONS OF LAw I. The Respondent is an employer engaged In commerce within the meaning of Section 2(6) and (7) of the Act. 2. The Respondent did not engage in any unfair labor practices violative of Section S(a)( I) of the Act. On the basis of the above findings of fact, conclusions of law, and the entire record, and pursuant to Section IO(c) of the Act, I issue the following recommended: ORDER' The complaint herein shall be dismissed in its entirety. 1 In the event no exceptions are filed as provided by Sec. 102.46 of the Rules and Regulations of the Nat10nal Labor Relations Board. the findings, conclusions. and recommended Order herein shall, as provided in Sec. 102.48 of the Rules and Regulations, be adopted by the Board and become its findings, conclusions, and Order. and all objections thereto shall be deemed waived for all purposes. 